*397Opinion by
Stjllivan, J.
The sole question at issue here is whether these beads are imitation precious or semiprecious stones. There was some evidence that after importation beads like those in question are made to imitate pearls. This was held to be immaterial. It is the condition as imported that controls the classification of the merchandise. United States v. International Forwarding Co. (15 Ct. Cust. Appls. 198, T. D. 42235) and G. A. 8886 (T. D. 40463) cited. It was found that some of the merchandise imitates white agate or chalcedony, white onyx, or white jade — all semiprecious stones — and others resemble rock crystal. They were therefore found to be in imitation of semiprecious stones and the protests were overruled.